         Case 1:18-cv-02921-JMF Document 539 Filed 11/17/18 Page 1 of 2



November 16, 2018

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Filing of Plaintiffs’ updated exhibit list in State of New York, et al. v. U.S. Dep’t
               of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

        As directed by the Court (Docket No. 538), Plaintiffs file the attached exhibit list,
updated to reflect which exhibits were admitted into evidence (and when), and whether those
exhibits appear in the Administrative Record (and, if so, where). Defendants have advised that
this exhibit list comports with their understanding of the status of Plaintiffs’ exhibits.

        In addition, to correct the record with regard to the status of proposed joint stipulations of
fact (Trial Tr. at 1417-18), Plaintiffs had not transmitted additional proposed stipulations to
Defendants, and no proposal was pending for Defendants’ response. Plaintiffs will not have
further joint stipulations to propose.

                                       Respectfully submitted,

                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Executive Deputy Attorney General
                                       Elena Goldstein, Senior Trial Counsel
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs

                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                       AMERICAN CIVIL LIBERTIES UNION

                                       By: /s/ John A. Freedman


 Dale Ho                                              Andrew Bauer
 American Civil Liberties Union Foundation            Arnold & Porter Kaye Scholer LLP


                                                  1
       Case 1:18-cv-02921-JMF Document 539 Filed 11/17/18 Page 2 of 2



125 Broad St.                                     250 West 55th Street
New York, NY 10004                                New York, NY 10019-9710
(212) 549-2693                                    (212) 836-7669
dho@aclu.org                                      Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                    John A. Freedman
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                               601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                         Washington, DC 20001-3743
202-675-2337                                      (202) 942-5000
sbrannon@aclu.org                                 John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs




                                              2
